 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Sandrine Mounier, et al.,                        No. CV-19-01778-PHX-GMS
10                  Plaintiffs,                       ORDER
11   v.
12   RLI Corporation, et al.,
13                  Defendants.
14
15
16          The Court finds it would be beneficial to schedule this matter for oral argument on
17   the pending Motion for Summary Judgment (Doc. 37). The parties should be prepared to
18   discuss:
19          1.     Whether Arizona or California state law should govern the bad faith cause of
20   action under the Restatement (Second) of Conflicts. The parties should particularly focus
21   on the application of §§ 6, 145, and 146.
22          IT IS HEREBY ORDERED that this matter is set for Oral Argument on Friday,
23   January 17, 2020 at 10:00 a.m. in Courtroom 602, Sandra Day O’Connor U.S. Federal
24   Courthouse, 401 West Washington Street, Phoenix, Arizona 85003-2151.
25          Dated this 17th day of December, 2019.
26
27
28
